DETAILED ACTION
This Action is in response to the communication filed on 04/20/2022.
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (1-10, 13-16) and species SEQ ID NO: 10 and SEQ ID NO: 31, in the reply filed on 04/20/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden on the Examiner to consider all inventions and species.  This is not found persuasive because, as indicated in the previous action, (a) a different field of search would be required for each invention and species (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one invention or species would not likely be applicable to another; and, (c) the inventions/species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-12 and the non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2022.
Claims 1-10, 13-16 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2004/0253679 (hereafter “Epstein”).
Claim 1 is drawn to a nucleic acid-drug complex, comprising: a nucleic acid sequence of an anti-PD-L1 aptamer which binds to PD-L1 and a CpG oligonucleotide sequence which binds to TLR9 receptor and is used to activate TLR9, wherein the CpG oligonucleotide sequence consists of a first fragment and a second fragment, and wherein the nucleic acid sequence of the anti-PD-L1 aptamer is inserted between the first fragment and the second fragment of the CpG oligonucleotide sequence.  Regarding the limitation “wherein the CpG oligonucleotide sequence consists of a first fragment and a second fragment” it is noted that paragraph [0059] of the instant specification states:
The sample “ApDC-A21A” corresponds to SEQ ID NO: 32, which represents the pattern that the anti-PD-L1 aptamer sequence was inserted into the CpG oligonucleotide sequence, and all phosphodiester bonds in the CpG oligonucleotide sequence were modified to phosphorothioate bonds, and this sample had the configuration similar to that shown in FIG. 6A, but the sequences of fragment A and fragment B were the same. (Emphasis added).

	As such, the specification indicates that the anti-PD-L1 can be inserted into CpG oligonucleotide sequence in a configuration similar to the configuration shown in Figure 6A where A and B are “the first fragment and the second fragment of the CpG oligonucleotide sequence” and where A and B are “the same”.
	Epstein teaches an aptamer comprising a first sequence and a second sequence (see claim 3) wherein the first sequence is capable of binding of binding PD-L1 (see claim 11) and the second sequence is a CpG sequence (see claim 10).  Epstein also teaches that a CpG motif can be appended to “the 5’ and/or 3’ end” of the aptamer sequence (see paragraph [0188]).  As such, Epstein teaches an aptamer sequence with a CpG sequence attached at the 5’ end and at the 3’ end of the aptamer sequence, wherein the aptamer sequence can be an anti-PD-L1 aptamer sequence.  Therefore, Epstein anticipates claim 1.
	With respect to claims 4-5, placing the same CpG sequence at both ends of the aptamer sequence would necessarily result in CpG sequences of the same length at both ends (i.e., length ration of 1:1).
	Regarding claims 6-9, Epstein teaches several different CpG motif sequences which can be utilized, including CpG sequences in the range of 15 to 40 nucleotides with 80% to 100% phosphorothioate bonds (e.g., see immunostimulatory sequence oligodeoxynucleotides (ISS-ODN) identified as SEQ ID NO: 12, SEQ ID NO: 17, SEQ ID NO: 18 on pages 38-39, etc.).
	Regarding claim 13, Epstein teaches that the aptamer can be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable carrier (e.g., see claim 13, [0196], etc.).  With respect to claims 14-15 it is noted that “which is used for treatment of cancer” and “is administered by… injection” constitute intended uses for the pharmaceutical composition and do not impart any structural changes to the composition itself.
Intended used does not impart patentable weight to a product.  See MPEP §2111.02 which states in part that, “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference… between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).”
	In this case, the intended use does not result in a structural difference.  Therefore, Epstein anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-3, 4-9, 13-15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0253679 (hereafter “Epstein”), as applied in the rejection above, in view of U.S. 2016/0346312 (hereafter “Guiducci”).
	Epstein teaches an aptamer/CpG polynucleotide sequence encompassed by claims 1, 4-9, 13-15 as indicated above, and incorporated by reference into this rejection.
	Epstein does not teach that the CpG oligonucleotide consists of SEQ ID NO: 10, or a kit comprising a pharmaceutical composition comprising the nucleic acid-drug complex as claimed in claim 1.
	However, Guiducci teaches a CpG oligonucleotide sequence which is identical to instant SEQ ID NO: 10 (see Table 1-1, sequence alignment below, etc.), wherein the CpG oligonucleotide is useful for treating cancer in a subject. Guiducci also teaches that a pharmaceutical composition comprising the CpG oligonucleotide can be packaged as part of a kit (e.g., see [0056]).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed to combine the teachings of Epstein and Guiducci and substitute the CpG oligonucleotide identified as SEQ ID NO: 1 (which is identical to instant SEQ ID NO: 10)  in Guiducci for the A and B CpG sequences at the 5’ and 3’ end of a anti-PD-L1 aptamer as taught by Epstein and to further make a kit comprising the aptamer/CpG nucleotide sequence with instructions for use, with a reasonable expectation of success. It is prima facie obvious to substitute equivalents known for the same purpose (see MPEP 2144.06).  Furthermore, one of ordinary skill in the art would have been well aware of the benefits of providing therapeutic agents in a kit which can include instructions for use, such as taught by Guiducci.  The expectation for success is based on the positive results taught by Epstein and Guiducci.
	Therefore, the instant claims are unpatentable under 35 USC 103.

SEQUENCE ALIGNMENT INFORMATION:

DE   Toll-like receptor 9 (TLR9) agonist DNA (D60-1), SEQ ID 1.

CC PN   US2016346312-A1.

CC PD   01-DEC-2016.
XX
CC PF   23-MAY-2016; 2016US-00162535.
XX
PR   29-MAY-2015; 2015US-0168449P.
PR   29-MAY-2015; 2015US-0168470P.
PR   01-JUN-2015; 2015US-0169309P.
PR   01-JUN-2015; 2015US-0169321P.
PR   08-JAN-2016; 2016US-0276767P.
XX
CC PA   (DYNA-) DYNAVAX TECHNOLOGIES CORP.
XX
CC PI   Guiducci C,  Coffman RL;
XX
DR   WPI; 2016-73714M/83.
XX
CC PT   Treating cancer of lung in human e.g. primary lung cancer including non-
CC PT   small-cell lung carcinoma or small-cell lung carcinoma, by administering 
CC PT   polynucleotide by intrapulmonary delivery to mammalian subject.
XX
CC PS   Example; SEQ ID NO 1; 23pp; English.
XX
CC   The present invention relates to a novel method for treating lung cancer 
CC   in a subject. The method comprises: administering a polynucleotide by 
CC   intrapulmonary delivery to the subject. The invention further claims: (1)
CC   an isolated polynucleotide comprising a nucleic acid selected from SEQ ID
CC   NO: 7-9 (see BDK17873-BDK17875), wherein at least one internucleotide 
CC   linkage is a phosphorothioate linkage; and (2) a pharmaceutical 
CC   composition comprising the polynucleotide. The polynucleotide of the 
CC   present invention can be used as a toll-like receptor 9 (TLR9) agonist in
CC   a pharmaceutical composition for stimulating an immune response and for 
CC   preventing and treating lung cancer, where the lung cancer is a primary 
CC   lung cancer (preferably non-small cell lung carcinoma (NSCLC) or small-
CC   cell lung carcinoma (SCLC)) or a metastatic cancer to the lung, where the
CC   metastatic cancer is a metastasis of a primary cancer chosen from bladder
CC   cancer, breast cancer, colorectal cancer, head and neck cancer, kidney 
CC   cancer, melanoma, pancreatic cancer, prostate cancer, and ovarian cancer.
CC   The polynucleotide can also be used for preventing and treating 
CC   infectious disease caused by virus, bacteria, fungi and parasites and 
CC   immunoglobulin E related disease including allergy, allergic rhinitis, 
CC   sinusitis, eczema and hives. The present sequence represent a TLR9 
CC   agonist DNA which can be used in a pharmaceutical composition for 
CC   preventing and treating lung cancer.
XX
SQ   Sequence 30 BP; 8 A; 7 C; 7 G; 8 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 30;  DB 54;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCGAACGTTCGAACGTTCGAACGTTCGAAT 30 (INSTANT SEQ ID NO:10)
              ||||||||||||||||||||||||||||||
Db          1 TCGAACGTTCGAACGTTCGAACGTTCGAAT 30



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635